











CUMMINS INC. EXCESS BENEFIT RETIREMENT PLAN






























































Amended and Restated as of January 1, 2014
with amendments through July 2014






--------------------------------------------------------------------------------



TABLE OF CONTENTS
PAGE


ARTICLE I GENERAL PROVISIONS
..............................................................................1
Section 1.01.History and Restatement
......................................................1
Section 1.02.Application of Restatement
.................................................1
Section 1.03.Purpose
................................................................................1
Section 1.04.Grantor Trust
........................................................................1
ARTICLE II DEFINITIONS AND INTERPRETATION
.....................................................1
Section 2.01.Definitions
...........................................................................1
Section 2.02.Rules of Interpretation
......................................................... 6
ARTICLE III VESTING OF EXCESS BENEFIT AND FORFEITURES .........................
6
Section 3.01.Vesting
................................................................................
6
Section 3.02.Forfeitures
........................................................................... 6
ARTICLE IV DISTRIBUTIONS
........................................................................................
7
Section 4.01.Timing of Distributions
....................................................... 7
Section 4.02.Distributions Upon Termination
.......................................... 7
Section 4.03.Survivor Benefits
................................................................. 8
Section 4.04.Distributions Upon a Change of Control
............................. 8
Section 4.05.Delay in Payment for Specified Employees ........................ 8
Section 4.06.Designating a Beneficiary
................................................... 9
ARTICLE V ADMINISTRATION OF PLAN
.................................................................... 9
Section 5.01.Powers and Responsibilities of the Administrator ............... 9
Section 5.02.Indemnification
................................................................. 10
Section 5.03.Claims and Claims Review Procedure
................................10
ARTICLE VI APPLICATION OF LIMITS ON PAYMENTS
............................................11
Section 6.01.Determination of Cap or Payment
.......................................11
Section 6.02.Procedures
.........................................................................12
ARTICLE VII AMENDMENT AND TERMINATION
..................................................... 13
ARTICLE VIII MISCELLANEOUS
.................................................................................13
Section 8.01.Obligations of Employer
....................................................13
Section 8.02.Employment Rights
...........................................................13
Section 8.03.Non-Alienation
..................................................................13
Section 8.04.Tax Withholding
.................................................................14
Section 8.05.Other Plans
.........................................................................14
Section 8.06.Pension Plan Termination
...................................................14
Section 8.07.Liability of Affiliated Employers
........................................14

i





--------------------------------------------------------------------------------





Article I
GENERAL PROVISIONS
Section 1.01.    History and Restatement. Cummins Inc. (“Company”) established
the Excess Benefit Retirement Plan of Cummins Engine Company, Inc. (“Plan”),
effective March 1, 1984, and it has amended the Plan on several occasions since
that time. The Company restated the Plan effective January 1, 2008 to comply
with the requirements of the final regulations under Code Section 409A, and
restated the Plan again effective as of January 1, 2009. The Plan is again
amended and restated effective as of January 1, 2014, to incorporate certain
changes to the terms of the Plan.
Section 1.02.    Application of Restatement. Neither the 2009 restatement nor
the current restatement shall apply to any benefits under the Plan accrued and
vested on or before December 31, 2004 (“Grandfathered Benefit”), and
Grandfathered Benefits shall continue to be governed by the terms and conditions
of the Plan as in effect on December 31, 2007; provided, however, the individual
entitled to receive benefits following a Participant’s death shall be determined
pursuant to this restatement.
Section 1.03.    Purpose. Code Section 415 imposes limits on the maximum benefit
that can be paid to a participant under a qualified retirement plan, and Code
Section 401(a)(17) limits the amount of annual compensation that can be taken
into account in calculating a participant’s benefit under a qualified retirement
plan. The purpose of the Plan is to provide additional retirement benefits for a
select group of management or highly compensated employees to compensate them
for the reduction in the benefits that would otherwise have been payable to them
under the Pension Plan were it not for the limitations imposed by Code Sections
415 and 401(a)(17). The Company intends for the Plan to qualify as an unfunded
arrangement maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201, 301 and 401. The Company also intends
for the Plan to satisfy the applicable requirements of Code Section 409A.
Section 1.04.    Grantor Trust. The Company has established a grantor trust to
hold assets for the provision of certain benefits under the Plan as well as
other Employer benefits. Assets of the Trust are subject to the claims of the
Employer’s general creditors.
ARTICLE II    
DEFINITIONS AND INTERPRETATION
Section 2.01.    Definitions. When the first letter of a word or phrase is
capitalized herein, the word or phrase shall have the meaning specified below:
(a)    “Administrator” means the Company’s Benefits Policy Committee or such
other person that the Board designates as Administrator. To the extent that the
Administrator delegates a duty or responsibility to an agent, the term
“Administrator” shall include such agent.

1





--------------------------------------------------------------------------------



(b)    “Affiliated Employer” means (i) a member of a controlled group of
corporations (as defined in Code Section 414(b)) of which the Company is a
member or (ii) an unincorporated trade or business under common control (as
defined in Code Section 414(c)) with the Company.
(c)    “Affirmation of Domestic Partnership” means an Applicable Form for
affirming the relationship between a Participant and his Domestic Partner.
(d)    “Alternate Payee” has the meaning set out in ERISA Section 206(d)(3)(K).
(e)    “Annuity Starting Date” means the first day of the month following the
earlier of (i) the later of the Participant’s (A) Termination of Employment or
(B) 55th birthday or (ii) the Participant’s death; provided, however, the
“Annuity Starting Date” with respect to a Participant who Terminated Employment
with a Vested Excess Benefit on or before December 31, 2004, and whose entire
benefit under the Plan was accrued and vested as of his Termination of
Employment, shall continue to be the same as the annuity starting date with
respect to the Participant under the Pension Plan.
(f)    “Applicable Form” means a form provided by the Administrator for making
an election or designation under the Plan. To the extent permitted by the
Administrator, an Applicable Form may be provided and/or an election or
designation made electronically.
(g)    “Beneficiary” means the person or entity entitled to receive a benefit
with respect to a Participant (i) following his death before his Annuity
Starting Date or (ii) following his death after his Annuity Starting Date, if
any benefits are payable under the form of distribution in effect at the time of
the Participant’s death following the death of the Participant and his Joint
Annuitant, if any. A Participant’s Beneficiary shall be determined as provided
in Section 4.06.
(h)    “Benefit Claim” means a request or claim for a benefit under the Plan,
including a claim for greater benefits than have been paid.
(i)    “Board” or “Board of Directors” means the Company’s board of directors
or, where the context so permits, its designee.
(j)    “Change of Control” means the occurrence of any of the following:
(1)    there shall be consummated (A) any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the Company’s common stock would be converted in whole or in
part into cash or other securities or property, other than a merger of the
Company in which the holders of the Company’s common stock immediately before
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange, or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company, or
(2)    the liquidation or dissolution of the Company, or

2





--------------------------------------------------------------------------------



(3)    any ‘person’ (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the ‘Exchange Act’)), other
than the Company or a subsidiary thereof or any employee benefit plan sponsored
by the Company or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, shall become the
beneficial owners (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases, or otherwise, or
(4)    at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s shareholders of each new director during such
two-year period was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
two-year period, or
(5)    any other event shall occur that would be required to be reported in
response to Item 6(e) (or any successor provision) of Schedule 14A or Regulation
14A promulgated under the Exchange Act.
Notwithstanding the preceding provisions, an event or series of events shall not
constitute a Change of Control unless the event or series of events qualifies as
a change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation within the
meaning of Code Section 409A(a)(2)(A)(v).
(k)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(l)    “Company” means Cummins Inc.
(m)    “Denial” or “Denied” means a denial, reduction, termination, or failure
to provide or make payment (in whole or in part) of a Plan benefit.
(n)    “Domestic Partner” means a person of the same or opposite sex (i) with
whom the Participant has a single, dedicated relationship and has shared the
same permanent residence for at least six months, (ii) who is not married to
another person or part of another domestic partner relationship and is at least
age 18, (iii) who, with the Participant, is mutually responsible for the other’s
welfare, (iv) who, with the Participant, intends for their relationship to be
permanent, (v) who is not so closely related to the Participant as to preclude
marriage under state law, and (vi) for whom there is an Affirmation of Domestic
Partnership on file with the Administrator. In determining whether the
requirements of clauses (i) through (v) of the preceding sentence have been
satisfied, the Administrator may rely on the Affirmation of Domestic Partnership
filed with the Administrator.

3





--------------------------------------------------------------------------------



(o)    “Domestic Relations Order” has the meaning specified in Code Section
414(p)(1)(B).
(p)    “Employee” means a common law employee of an Employer, excluding,
however, any person paid through the payroll of an unrelated third party, even
if such person is determined to be a common law employee of an Employer; and
provided that no employee of any North American distributorship acquired by the
Company in 2013 or subsequent years shall be considered an Employee for purposes
of the Plan until such time as the distributorship has been integrated, as
determined by the Company in its sole discretion, into Cummins Inc.
(q)    “Employer” means the Company and all of its Affiliated Employers.
(r)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(s)    “Excess Benefit” means, with respect to a Participant as of any date, a
benefit equal to the excess, if any, of (i) the benefit that would have been
payable to, or with respect to, the Participant under the Pension Plan as of
such date in the same form and with the same Annuity Starting Date, if the
amount of such benefit were calculated without giving effect to the Qualified
Plan Limits, over (ii) the benefit that would be payable to, or with respect to,
the Participant under the Pension Plan as of such date in the same form and with
the same Annuity Starting Date, after giving effect to the Qualified Plan
Limits.
(t)    “Grandfathered Benefit” has the meaning specified in Section 1.01.
(u)    “Joint Annuitant” means the survivor annuitant under an annuity benefit
payable to the Participant pursuant to the Plan.
(v)    “Married” means, with respect to a Participant, that the Participant has
a Spouse.
(w)    “Non-Grandfathered Benefit” means a benefit under the Plan that is not a
Grandfathered Benefit.
(x)    “Participant” means an Employee (or former Employee) who is (or was) a
participant in the Pension Plan and who has an Excess Benefit. An individual
shall cease to be a Participant at such time as he no longer has an Excess
Benefit.
(y)    “Pension Plan” means the Cummins Inc. and Affiliates Pension Plan, as
amended from time to time.
(z)    “Plan” means the Cummins Inc. Excess Benefit Retirement Plan, as set out
herein and as amended from time to time hereafter.
(aa)    “Present Actuarial Value” means the present value of a future stream of
payments, as determined by the Administrator using:

4





--------------------------------------------------------------------------------



(1)    the mortality table based on the commissioner’s standard table (described
in Code Section 807(d)(5)(A)) used to determine reserves for group annuity
contracts issued on the date as of which present value is determined (without
regard to any other subparagraph of Code Section 807(d)(5)), that is prescribed
by the Commissioner of the Internal Revenue Service in revenue rulings, notices,
or other guidance published in the Internal Revenue Bulletin; and
(2)    the annual interest rate on 30-year U.S. Treasury Bonds as specified by
the Commissioner of the Internal Revenue Service in revenue rulings, notices, or
other guidance published in the Internal Revenue Bulletin for the fourth month
preceding the first day of the calendar quarter in which the Participant’s
Annuity Starting Date falls.
(bb)    “Qualified Joint and Survivor Annuity” means an immediate level monthly
annuity for the life of a Participant with a survivor annuity for the life of
the Participant’s surviving Spouse in a monthly amount equal to 50% of the
amount payable during the joint lives of the Participant and his Spouse.
(cc)    “Qualified Plan Limits” means the limitation on compensation that may be
taken into account under a qualified retirement plan, as provided in Code
Section 401(a)(17), and the dollar limitation on annual benefits under a
qualified retirement plan, as provided in Code Section 415.
(dd)    “Service” means the Participant’s service for vesting purposes credited
under the Pension Plan.
(ee)    “Single Life Annuity” means a level monthly annuity payable to the
Participant for his life, or, where the context permits, a level monthly annuity
payable to the Joint Annuitant for his life.
(ff)    “Specified Employee” means, with respect to the 12-month period
beginning on the Specified Employee Effective Date, an individual who, (i)
during any part of the 12-month period ending on the Specified Employee
Identification Date, is in salary grade 99 or compensation class 6, or (ii) is a
specified employee within the meaning of Code Section 409A(a)(2)(B)(i) and the
guidance thereunder.
(gg)    “Specified Employee Effective Date” means, in the case of an Employee
who Terminates Employment before December 31, 2009, the April 1 next following
the Specified Employee Identification Date, and, in the case of an Employee who
Terminates Employment after December 31, 2009, the January 1 next following the
Specified Employee Identification Date.
(hh)    “Specified Employee Identification Date” means December 31.
(ii)    “Spouse” means (i) the person to whom the Participant is married in
accordance with applicable law of the jurisdiction in which the Participant
resides, or (ii) in the case of a Participant not described in clause (i), the
Participant’s Domestic Partner.

5





--------------------------------------------------------------------------------



(jj)    “Terminates Employment”, “Termination of Employment” or any variation
thereof refers to a separation from service within the meaning of Code Section
409A(a)(2)(A)(i) for a reason other than Participant’s death.
(kk)    “Trust” means the grantor trust established by the Company to provide a
source for the payment of retirement benefits under the Plan and benefits under
certain other Employer programs.
(ll)    “Trustee” means the Trustee of the Trust.
(mm)    “Vested” means, with respect to a Participant, the portion of the
Participant’s Excess Benefit in which the Participant has a non-forfeitable
interest, to the extent provided herein.
Section 2.02.    Rules of Interpretation.
(a)    The Plan is intended to comply with (i) Code Section 409A and (ii) the
applicable provisions of ERISA, and it shall be interpreted and administered in
accordance with such intent. Except as provided in the preceding sentence or as
otherwise expressly provided herein, the Plan shall be construed, enforced, and
administered, and the validity thereof determined, in accordance with the
internal laws of the State of Indiana, without regard to conflict of law
principles, and the following provisions of this Section.
(b)    Words used herein in the masculine shall be construed to include the
feminine, where appropriate, and vice versa, and words used herein in the
singular shall be construed to include the plural, and vice versa, where
appropriate.
(c)    Headings and subheadings are inserted for convenience of reference only
and shall not affect the interpretation of any provision hereof.
(d)    If any provision of the Plan shall be held to violate the Code or ERISA
or be illegal or invalid for any other reason, that provision shall be deemed
null and void, but the invalidation of that provision shall not otherwise affect
the Plan.
(e)    Reference to any provision of the Code, ERISA, or other law shall be
deemed to include a reference to the successor of such provision.
ARTICLE III    
VESTING OF EXCESS BENEFIT AND FORFEITURES
Section 3.01.    Vesting. A Participant’s interest in his Excess Benefit shall
become 100% Vested upon the earliest to occur of (i) the Participant’s
completion of three years of Service or, (ii) while the Participant is an
Employee, his (A) death or (B) disability within the meaning of the Pension
Plan.
Section 3.02.    Forfeitures. A Participant shall forfeit his rights to any
non-Vested Excess Benefit under the Plan upon his Termination of Employment.

6





--------------------------------------------------------------------------------



ARTICLE IV    
DISTRIBUTIONS
Section 4.01.    Timing of Distributions. A Participant’s Vested Excess Benefit
shall be paid, or commence to be paid, on the Participant’s Annuity Starting
Date in the form determined pursuant to this Article.
Section 4.02.    Distributions Upon Termination.
(a)    If a Participant Terminates Employment, his Vested Excess Benefit shall
be distributed pursuant to this Section; provided, however, if the Participant
dies before his Annuity Starting Date, no benefits shall be paid pursuant to
this Section, and the only benefits with respect to the Participant shall be
paid pursuant to Section 4.03.
(b)    Notwithstanding the following provisions of this Section, if the Present
Actuarial Value of the benefits payable to a Participant (and his Joint
Annuitant, if applicable) pursuant to this Section, when added to the Present
Actuarial Value of the benefits payable pursuant to the Company’s Supplemental
Life Insurance and Deferred Income Plan is less than $25,000 (as determined on
the date of the Participant’s Termination of Employment), then such Present
Actuarial Value shall be paid to the Participant in a lump sum payment within 60
days following the Participant’s Termination of Employment.
(c)    Subject to Subsection (b), unless a Participant elects an optional form
of distribution pursuant to Subsection (d), his Vested Excess Benefit shall be
distributed (i) to him as a Single Life Annuity, if he is not Married on his
Annuity Starting Date, and (ii) to him and his Spouse as a Qualified Joint and
Survivor Annuity, if he is Married on his Annuity Starting Date.
(d)    A Participant may elect not to receive his Vested Excess Benefit in the
normal form described in Subsection (c) and elect, instead, to receive his
Vested Excess Benefit in one of the optional annuity forms of benefit then
available under the Pension Plan. If the Participant elects an optional annuity
form, the annuity amount shall be the actuarial equivalent of the normal form of
benefit (as determined by the Administrator, using the applicable actuarial
factors specified in the Pension Plan). A Participant’s election of an optional
annuity form must be submitted to the Administrator in writing at least 30 days
before his Annuity Starting Date (or such shorter period of time required by the
Administrator), and the Participant may revoke his election at any time before
his Annuity Starting Date by providing written notice to the Administrator. If
the Participant elects an optional form of annuity with a survivor annuity, the
survivor annuitant dies before the Participant’s Annuity Starting Date, and the
Participant has not made a later election, the Participant’s Vested Excess
Benefit shall be distributed in the normal form described in Subsection (c).
(e)    Notwithstanding the preceding provisions, if the Participant’s Vested
Excess Benefit is paid as a life annuity to the Participant with a survivor
annuity for his Spouse, and the Participant’s Spouse dies after the
Participant’s Annuity Starting Date (but before the Participant dies), the
Participant’s monthly benefit shall be increased to the monthly benefit that
would have been payable if the Participant’s Vested Excess Benefit had been paid
as a Single Life Annuity, beginning as of the first day of the month next
following his Spouse’s death.

7





--------------------------------------------------------------------------------



Section 4.03.    Survivor Benefits.
(a)    Except as provided in Section 4.02 with respect to a Participant who dies
after his Annuity Starting Date or the following provisions of this Section, no
benefits shall be payable pursuant to the Plan following a Participant’s death.
(b)    If a Participant dies before his Annuity Starting Date, and the survivor
benefit payable to the Beneficiary of the Participant under the Pension Plan is
less than the survivor benefit that would have been payable if such benefit were
calculated without giving effect to the Qualified Plan Limits, the Company shall
pay to the Participant’s Beneficiary a survivor benefit equal to the excess of
(i) the survivor benefit that would have been payable to the Beneficiary, if
paid under the Pension Plan as a Single Life Annuity beginning as of the
Participant’s Annuity Starting Date, if such benefit were calculated without
giving effect to the Qualified Plan Limits, over (ii) the survivor benefit that
would be payable to the Beneficiary under the Pension Plan, if paid as a Single
Life Annuity beginning as of the Participant’s Annuity Starting Date, after
giving effect to the Qualified Plan Limits. Subject to the following sentence,
the survivor benefit payable under this Subsection shall be a Single Life
Annuity commencing as of the Participant’s Annuity Starting Date. If the Present
Actuarial Value of the amounts payable pursuant to this Section when added to
the Present Actuarial Value of the death benefits payable pursuant to the
Supplemental Life Insurance and Deferred Income Plan is less than $25,000, then
such Present Actuarial Value shall be paid to the Participant’s Beneficiary or
Beneficiaries in a lump sum payment within 60 days following the Participant’s
death.
(c)    If a Participant dies after his Annuity Starting Date, survivor benefits
(if any) shall be paid to the Joint Annuitant pursuant to the form of payment in
effect at the time of death.
Section 4.04.    Distributions Upon a Change of Control. Upon a Change of
Control, notwithstanding any provision of the Plan to the contrary, each
Participant and each Beneficiary or Joint Annuitant of a deceased Participant
(if applicable), shall receive, in place of future payments under the Plan, a
lump sum payment equal to the Present Actuarial Value of the Participant’s
Vested Excess Benefit accrued to the date of the Change of Control and remaining
to be paid under the Plan. In the case of a Participant who has not Terminated
Employment, the lump sum Present Actuarial Value of the Vested Excess Benefit
payable shall be calculated assuming that, solely for the purpose of reducing
the benefit for early commencement, the Participant has already met the
conditions for unreduced benefits under the Pension Plan at the earliest
possible time, taking into consideration the Participant’s age and Service.
Section 4.05.    Delay in Payment for Specified Employees. Notwithstanding any
provisions in the Plan to the contrary, if a Participant who is a Specified
Employee Terminates Employment, the Participant’s Vested Excess Benefit shall
not commence earlier than six months after the date of the Participant’s
Termination of Employment. If the Excess Benefit is payable in the form of a
monthly annuity, the sum of the monthly payments that are required to be delayed
in accordance with this Section shall be paid with the first permitted monthly
payment. Any delayed payments shall be increased by interest from the
Participant’s Annuity Starting Date to the date on which his benefit payments
begin at the applicable interest rate for retroactive annuity starting dates
under the Pension Plan.

8





--------------------------------------------------------------------------------



Section 4.06.    Designating a Beneficiary.
(a)    A Participant may designate a Beneficiary only by filing a completed
Applicable Form with the Administrator during his lifetime. The Participant’s
proper filing of a Beneficiary designation shall cancel the Participant’s prior
Beneficiary designations under the Plan, if any. If the Participant does not
designate a Beneficiary, or if all properly designated Beneficiaries die, the
Participant’s Beneficiary shall be his Spouse, if living at the time of the
Participant’s death, or if his Spouse is not then living, the individual(s), if
any, named as the Participant’s beneficiary under his Employer-provided group
life insurance program, who are living at the time of the Participant’s death
or, if no such beneficiaries are then living, the Participant’s estate.
(b)    Except to the extent the Participant’s Beneficiary is the individual
named as the Participant’s beneficiary under his Employer-provided group life
insurance program pursuant to the preceding paragraph and such program otherwise
provides, the following rules shall determine the apportionment of payments due
under the Plan among Beneficiaries in the event of the death of the Participant:
(1)    If any Beneficiary designated by the Participant as a “Direct
Beneficiary” dies before the Participant, his interest and the interest of his
heirs in any payments under the Plan shall terminate and the percentage share of
the remaining Beneficiaries designated as Direct Beneficiaries shall be
increased on a pro rata basis. If no such Beneficiary survives the Participant,
the Participant’s entire interest in the Plan shall pass to any Beneficiary
designated as a “Contingent Beneficiary.”
(2)    If any Beneficiary designated by the Participant as a “Contingent
Beneficiary” dies before the Participant, his interest and the interest of his
heirs in any payments under the Plan shall terminate and the percentage share of
the remaining Beneficiaries designated as Contingent Beneficiaries shall be
increased on a pro rata basis.
(3)    If any Beneficiary dies after the Participant, but before payment is made
to such Beneficiary, then the payment shall be made to the Beneficiary’s estate.
ARTICLE V    
ADMINISTRATION OF PLAN
Section 5.01.    Powers and Responsibilities of the Administrator.
(a)    The Administrator shall have full responsibility and discretionary
authority to control and manage the operation and administration of the Plan.
The Administrator is authorized to accept service of legal process on behalf of
the Plan. To the fullest extent permitted by applicable law, any action taken by
the Administrator pursuant to a reasonable interpretation of the Plan shall be
binding and conclusive on all persons claiming benefits under the Plan, except
to the extent that a court of competent jurisdiction determines that such action
was arbitrary or capricious.
(b)    The Administrator’s discretionary powers include, but are not limited to,
the following:

9





--------------------------------------------------------------------------------



(1)    to interpret Plan documents, decide all questions of eligibility,
determine whether a Participant has Terminated Employment, determine the amount,
manner, and timing of distributions under the Plan, and resolve any claims for
benefits;
(2)    to prescribe procedures to be followed by a Participant, Beneficiary, or
other person applying for benefits;
(3)    to appoint or employ persons to assist in the administration of the Plan
and any other agents as it deems advisable;
(4)    to adopt such rules as it deems necessary or appropriate; and
(5)    to maintain and keep adequate records concerning the Plan, including
sufficient records to determine each Participant’s eligibility to participate
and his interest in the Plan, and its proceedings and acts in such form and
detail as it may decide.
Section 5.02.    Indemnification. The Company shall indemnify and hold harmless
the Administrator, any person serving on a committee that serves as
Administrator, and any officer, employee, or director of an Employer to whom any
duty or power relating to the administration of the Plan has been properly
delegated from and against any cost, expense, or liability arising out of any
act or omission in connection with the Plan, unless arising out of such person’s
own fraud or bad faith.
Section 5.03.    Claims and Claims Review Procedure.
(a)    All Benefit Claims must be made in accordance with procedures established
by the Administrator from time to time. If a Participant or his designated
Beneficiary believes he is entitled to a benefit under the Plan that is not
provided, he may file a written claim for payments under the Plan with the
Administrator provided such claim is filed within 90 days of the date payments
under the Plan are made or begin to be made, or the date the Participant or his
designated Beneficiary believes payments should have been made, as applicable. A
Benefit Claim and any appeal thereof may be filed by the claimant or his
authorized representative.
(b)    The Administrator shall provide the claimant with written or electronic
notice of its approval or Denial of a properly filed Benefit Claim within 90
days after receiving the claim, unless special circumstances require an
extension of the decision period. If special circumstances require an extension
of the time for processing the claim, the initial 90-day period may be extended
for up to an additional 90 days. If an extension is required, the Administrator
shall provide written notice of the required extension before the end of the
initial 90-day period, which notice shall (i) specify the circumstances
requiring an extension and (ii) the date by which the Administrator expects to
make a decision.
(c)    If a Benefit Claim is Denied, the Administrator shall provide the
claimant with written or electronic notice containing (i) the specific reasons
for the Denial, (ii) references to the applicable Plan provisions on which the
Denial is based, (iii) a description of any additional material or

10





--------------------------------------------------------------------------------



information needed and why such material or information is necessary, and (iv) a
description of the applicable review process and time limits.
(d)    A claimant may appeal the Denial of a Benefit Claim by filing a written
appeal with the Administrator within 60 days after receiving notice of the
Denial. The claimant’s appeal shall be deemed filed on receipt by the
Administrator. If a claimant does not file a timely appeal, the Administrator’s
decision shall be deemed final, conclusive, and binding on all persons.
(e)    The Administrator shall provide the claimant with written or electronic
notice of its decision on appeal within 60 days after receipt of the claimant’s
appeal request, unless special circumstances require an extension of this time
period. If special circumstances require an extension of the time to process the
appeal, the processing period may be extended for up to an additional 60 days.
If an extension is required, the Administrator shall provide written notice of
the required extension to the claimant before the end of the original 60-day
period, which shall specify the circumstances requiring an extension and the
date by which the Administrator expects to make a decision. If the Benefit Claim
is Denied on appeal, the Administrator shall provide the claimant with written
or electronic notice containing a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the Benefit Claim, as well
as the specific reasons for the Denial on appeal and references to the
applicable Plan provisions on which the Denial is based. The Administrator’s
decision on appeal shall be final, conclusive, and binding on all persons,
subject to the claimant’s right to file a civil action pursuant to ERISA Section
502(a).
(f)    Notwithstanding the foregoing claims and appeals procedures, to avoid an
additional tax on payments that may be payable under the Plan, a claimant must
make a reasonable, good faith effort to collect any payment or benefit to which
the claimant believes he is entitled to hereunder no later than 90 days after
the latest date upon which the payment could have been timely made pursuant to
Code Section 409A, and if not paid or provided, must take further enforcement
measures within 180 days after such latest date.
ARTICLE VI    
APPLICATION OF LIMITS ON PAYMENTS
Section 6.01.    Determination of Cap or Payment. Effective December 12, 2011,
notwithstanding any other provision of the Plan to the contrary, if payment of
the lump sum Present Actuarial Value of the Participant’s Vested Excess Benefit
pursuant to Section 4.04 (“Accelerated Payment”) would cause some or all of the
Accelerated Payment or any other payments made to or benefits received by the
Participant in connection with a Change of Control (such payments or benefits,
together with the Accelerated Payment, the “Total Payments”) to be subject to
the tax (“Excise Tax”) imposed by Code Section 4999 but for this Article VI,
then the Total Payments shall be delivered either (a) in full or (b) in an
amount such that the value of the aggregate Total Payments that the Participant
is entitled to receive shall be One Dollar ($1.00) less than the maximum amount
that the Participant may receive without being subject to the Excise Tax,
whichever of (a) or (b) results in the receipt by the Participant of the
greatest benefit

11





--------------------------------------------------------------------------------



on an after-tax basis (taking into account applicable federal, state and local
income taxes and the Excise Tax).
Section 6.02.    Procedures.
(a)    If the Participant or the Company believes that a payment or benefit due
the Participant will result in some or all of the Total Payments being subject
to the Excise Tax, then the Company, at its expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company (which may be regular outside counsel to
the Company), which opinion sets forth (i) the amount of the Base Period Income
(as defined below), (ii) the amount and present value of the Total Payments,
(iii) the amount and present value of any excess parachute payments determined
without regard to any reduction of Total Payments pursuant to Section 6.01(b),
and (iv) the net after-tax proceeds to the Participant, taking into account
applicable federal, state and local income taxes and the Excise Tax if (x) the
Total Payments were delivered in accordance with Section 6.01(a) or (y) the
Total Payments were delivered in accordance with Section 6.01(b). The opinion of
National Tax Counsel shall be addressed to the Company and the Participant and
shall be binding upon the Company and the Participant. If such National Tax
Counsel opinion determines that Section 6.01(b) applies, then the Accelerated
Payment or any other payment or benefit determined by such counsel to be
includable in the Total Payments shall be reduced or eliminated so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (A) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (B) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (C) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).
(b)    For purposes of this Article VI: (i) the terms “excess parachute payment”
and “parachute payments” shall have the meanings given in Code Section 280G and
such “parachute payments” shall be valued as provided therein; (ii) present
value shall be calculated in accordance with Code Section 280G(d)(4); (iii) the
term “Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Code Section
280G(d)(1); (iv) for purposes of the opinion of National Tax Counsel, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4); and (v) the Participant shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of the Participant’s
domicile, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

12





--------------------------------------------------------------------------------



(c)    If National Tax Counsel so requests in connection with the opinion
required by this Section 6.02, the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant solely with respect to
its status under Code Section 280G.
(d)    The Company agrees to bear all costs associated with, and to indemnify
and hold harmless the National Tax Counsel from, any and all claims, damages and
expenses resulting from or relating to its determinations pursuant to this
Article VI, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.
(e)    This Article VI shall be amended to comply with any amendment or
successor provision to Code Section 280G or Code Section 4999. If such
provisions are repealed without successor, then this Article VI shall be
cancelled without further effect.
ARTICLE VII    
AMENDMENT AND TERMINATION
The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder. The Company may, however, at any time,
amend the Plan to provide that no additional benefits shall accrue with respect
to any Participant under the Plan; provided, however, that no such amendment
shall (i) deprive any Participant, Joint Annuitant, or Beneficiary of any
benefit that accrued under the Plan before the adoption of such amendment; (ii)
result in an acceleration of benefit payments in violation of Code Section 409A
and the guidance thereunder, or (iii) result in any other violation of Section
409A or the guidance thereunder. The Company may also, at any time, amend the
Plan retroactively or otherwise, if and to the extent that it deems such action
appropriate in light of government regulations or other legal requirements.
ARTICLE VIII    
MISCELLANEOUS
Section 8.01.    Obligations of Employer. The Employer’s only obligation
hereunder shall be a contractual obligation to make payments to Participants,
Joint Annuitants, and Beneficiaries entitled to benefits provided for herein
when due, and only to the extent such payments are not made from the Trust.
Nothing herein shall give a Participant, Joint Annuitant, Beneficiary, or other
person any right to a specific asset of an Employer or the Trust, other than as
a general creditor of the Employer.
Section 8.02.    Employment Rights. Nothing contained herein shall confer any
right on a Participant to be continued in the employ of any Employer or affect
the Participant’s right to participate in and receive benefits under and in
accordance with any pension, profit-sharing, incentive compensation, or other
benefit plan or program of an Employer.
Section 8.03.    Non-Alienation. Except as otherwise required by a Domestic
Relations Order, no right or interest of a Participant, Joint Annuitant,
Beneficiary, or other person under the

13





--------------------------------------------------------------------------------



Plan shall be subject to voluntary or involuntary alienation, assignment, or
transfer of any kind. Payment shall be made to Alternate Payees as provided in a
Domestic Relations Order.
Section 8.04.    Tax Withholding. The Employer or Trustee may withhold from any
distribution hereunder amounts that the Employer or Trustee deems necessary to
satisfy federal, state, or local tax withholding requirements (or make other
arrangements satisfactory to the Employer or Trustee with regard to such taxes).
Section 8.05.    Other Plans. Amounts and benefits paid under the Plan shall not
be considered compensation to the Participant for purposes of computing any
benefits to which he may be entitled under any other pension or retirement plan
maintained by an Employer.
Section 8.06.    Pension Plan Termination. If the Pension Plan is terminated in
accordance with its terms, the obligation to provide any Excess Benefit accrued
up to the termination date shall continue, but no benefits shall accrue
hereunder after the effective date of the Pension Plan’s termination.
Section 8.07.    Liability of Affiliated Employers. If any payment to be made
under the Plan is to be made on account of an Employee who is or was employed by
an Employer other than the Company, the cost of such payment shall be borne in
such proportions as the Company and the other Employer agree.
This Restatement of the Cummins Inc. Excess Benefit Retirement Plan has been
signed by the Company’s duly authorized officer, acting of behalf of the
Company, on this 1st day of July, 2014.
CUMMINS INC.




By:    /s/ Jill E. Cook                
Name:    Jill E. Cook
Title:    Vice President — Human Resources





14



